Grant, J.
Plaintiff paid certain taxes under protest, and brought suit to recover them back. The item for which the plaintiff recovered was for a highway tax spread by the order of the township board on the ground that the electors at their annual township meeting had neglected and failed to provide for the raising of a highway fund. The record of the township meeting was in evidence, and failed to show that the attention of the electors was called to the highway fund, and that they neglected or refused to act thereon. It is settled by several decisions of this court that the power of the township board to raise money in such cases depends upon the neglect or refusal of the .electors to do so, and that the proposition must in some manner be submitted to the electors before it can be held that they either neglected or refused. Tillotson v. Webber, 96 Mich. 144, 154; Auditor General v. Sparrow, 116 Mich. 574, 593. The case was tried before the court without a jury, and its finding is sustained.
Judgment is affirmed.
Carpenter, McAlvay, Montgomery, and Hooker, JJ., concurred.